

115 HR 3661 IH: Harmful Algal Blooms Solutions Act of 2017
U.S. House of Representatives
2017-08-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3661IN THE HOUSE OF REPRESENTATIVESAugust 18, 2017Mr. Mast introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a program to award prizes for the development of innovative, environmentally safe
			 solutions for reducing, mitigating, and controlling harmful algal blooms,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Harmful Algal Blooms Solutions Act of 2017 or the HABS Act of 2017. 2.Establishment of programThe Secretary of Commerce shall establish a program to award prizes to eligible persons for achievement in developing innovative, environmentally safe technologies and practices for reducing, mitigating, and controlling harmful algal blooms in one or more of the following categories:
 (1)Large-scale physical removal of algal biomass. (2)Removal of, or rendering harmless, harmful algal bloom toxins in the environment.
 (3)Reduction of available nutrients that fuel harmful algal blooms. (4)Real-time monitoring of harmful algal blooms and early-warning systems.
			3.Establishment of Board
 (a)In generalThe Secretary of Commerce shall establish a Board to administer the program. (b)MembershipThe Board shall be composed of 30 individuals who have experience in the field of harmful algal blooms as follows:
 (1)The Secretary of Commerce shall appoint six individuals with experience in the fields of environmental science, aquatic ecology, or environmental toxicology, of whom—
 (A)two shall be employees of institutions of higher education; (B)two shall be employees of not-for-profit or nonprofit entities; and
 (C)two shall be employees of private-sector entities. (2)The Under Secretary of Commerce for Oceans and Atmosphere shall appoint two employees of the National Oceanic and Atmospheric Administration.
 (3)The Administrator of the Environmental Protection Agency shall appoint two employees of the Environmental Protection Agency.
 (4)The Secretary of the Interior shall appoint two employees of the Department of the Interior. (5)The Secretary of Agriculture shall appoint two employees of the Department of Agriculture.
 (6)The Assistant Secretary of the Army for Civil Works shall appoint two employees of the Army Corps of Engineers.
 (7)The Director of the National Institute of Environmental Health Sciences shall appoint one employee of the National Institute of Environmental Health Sciences.
 (8)The Director of the Centers for Disease Control and Prevention shall appoint one employee of the Centers for Disease Control and Prevention.
 (9)The Commissioner of Food and Drugs shall appoint one employee of the Food and Drug Administration. (10)The Under Secretary of Commerce for Standards and Technology shall appoint one employee of the National Institute of Standards and Technology.
 (11)The Director of the National Science Foundation shall appoint one employee of the National Science Foundation.
 (12)The Administrator of the National Aeronautics and Space Administration shall appoint one official of the National Aeronautics and Space Administration.
 (13)The Secretary of Commerce, or a designee of the Secretary’s choice, shall appoint eight employees of State agencies pursuant to subsection (c).
				(c)Selection of State employees
 (1)Selection from four groups of StatesExcept as provided in paragraphs (2) and (3), the Secretary of Commerce, or a designee of the Secretary’s choice, shall select one State agency employee who is nominated pursuant to paragraph (3) from two of the States listed in each of the following four groups:
 (A)Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia, and Florida.
 (B)Florida, Alabama, Mississippi, Louisiana, and Texas. (C)New York, Pennsylvania, Ohio, Michigan, Indiana, Illinois, Wisconsin, and Minnesota.
 (D)California, Oregon, and Washington. (2)Selection of different StatesIf the Secretary determines that there is only one State listed in any of subparagraphs (A), (B), (C), or (D) of paragraph (1), that has an employee of a State agency with experience in the field of harmful algal blooms, the Secretary, or a designee of the Secretary’s choice, shall select two such employees from such State.
 (3)Nomination by GovernorNot later than 60 days after the date on which the first individual is appointed to the Board pursuant to subsection (b), the Governor of each State listed in paragraph (1) may nominate up to two employees of a State agency with experience in the field of harmful algal blooms for purposes of the selection pursuant to paragraph (1). The Secretary, or a designee of the Secretary’s choice, may not select an employee from a State if the Governor of such State has failed to make a nomination pursuant to this paragraph.
				4.Activities of Board
 (a)Competition establishmentIn carrying out the program, the Board may hold one or more competitions to award to eligible persons who apply for such competitions—
 (1)financial prizes, awarded in amounts determined by the Board before commencement of the competition, to winners of a competition based on criteria established by the Board; and
 (2)recognition prizes for superlative achievement in one or more of the categories in section 2. (b)Fund establishment (1)In generalThere is established within the Department of Commerce the HABS Fund.
 (2)Responsibility of SecretaryThe Secretary shall take such action as the Secretary determines to be necessary to assist in implementing the establishment of the HABS Fund in accordance with this Act.
 (3)Use of fundsAll donations received under subsection (c) shall be deposited in the HABS Fund and shall be used only to carry out the competitions described in subsection (a).
				(4)Exclusive source of funds
 (A)Funds for competitionsAll funds used for the competitions described in subsection (a) shall be derived from the HABS Fund.
 (B)Donations to HABS FundThe HABS Fund shall consist solely of donations received pursuant to subsection (c)(2). (c)Administration (1)ContractingThe Board may contract with a private organization to administer the competitions described in subsection (a).
 (2)Solicitation of fundsA member of the Board or any administering organization with which the Board has a contract under paragraph (1) may solicit funds from a private individual or entity to be used for a competition under subsection (a).
 (3)Criteria for awardThe Board shall approve, by a majority vote, the criteria governing the selection of prize winners. (4)No advantage for donationA private individual or entity described in paragraph (2) shall not be entitled to any special consideration or advantage with respect to the selection of recipients for a prize, or the receipt of a prize, under subsection (a)(1), but such individual or entity may provide advice to the Board regarding the criteria described in paragraph (3).
 (d)Intellectual propertyThe Federal Government may not acquire an intellectual property right in any product or idea by virtue of the submission of such product or idea in a competition under subsection (a).
 (e)LiabilityThe Board may require a competitor in a competition under subsection (a) to waive liability against the Federal Government for injury or damage that results from participation in such competition.
 (f)Annual reportNot later than one year after the termination of a competition under subsection (a)(1), the Board shall submit to Congress a report on the program.
 5.NonsubstitutionThe program shall not be considered a substitute for Federal research and development programs to understand, reduce, mitigate, and control harmful algal blooms.
 6.DefinitionsIn this Act: (1)BoardThe term Board means the board established in section 3.
 (2)Eligible personThe term eligible person means— (A)an individual who is a citizen or national of the United States;
 (B)an alien lawfully admitted for permanent residence in the United States whose residence is in the United States; or
 (C)an entity that is incorporated in a State and maintains its primary place of business in the United States.
 (3)ProgramThe term program means the program established in section 2. 